                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


LOUIS DUKE MENDEL,

      Plaintiff,

v.                                                 CASE NO. 8:19-cv-489-T-23AEP

NESTLE WATERS
NORTH AMERICA, INC.,

      Defendant.
____________________________________/


                                      ORDER

      In accord with the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), the

defendant removes (Doc. 1) this Florida-law class action. To allow the parties to

determine whether the amount-in-controversy exceeds $5 million, the parties jointly

move (Doc. 6) to stay the action.

      The motion (Doc. 6) is GRANTED, and this action is STAYED until

APRIL 22, 2019. The clerk is directed to ADMINISTRATIVELY CLOSE the case.

The parties may conduct only jurisdictional discovery. In accord with the parties’

proposed scheduling order (Doc. 6-1), the defendant’s motion to dismiss (Doc. 3) is

DENIED WITHOUT PREJUDICE.

      The plaintiff may move to remand no later than MAY 6, 2019. If the plaintiff

moves to remand, the defendant must respond to the motion no later than MAY 20,
2019. If the plaintiff does not move to remand, the defendant must answer or

otherwise respond to the complaint no later than MAY 20, 2019.

      ORDERED in Tampa, Florida, on March 7, 2019.




                                        -2-
